Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The Applicant’s elected claims 1-6, without traverse, on 7/8/22, has been acknowledged.  The Restriction is hereby made final.  Accordingly, claims 1-6 have been considered on the merit, while non-elected claims 7-12 have been withdrawn from consideration.  The Applicant reserves the right to file divisional application for the non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims (no new matter should be entered):
the end face of the inner ring and/or the outer ring turned away from the winding support may be inclined toward the bushings, in claim 5.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features, as described in the specification (herein ‘spec’):
 [0049] The support sections 16 contact end faces 17 of the support teeth 13 exclusively in a contact region 18 that is spaced apart from the adjacent grooves 14 in the circumferential direction of the winding support 1.
Fig. 3 shows ref signs: “2”, “3” and “14” pointing to the same subject matters; thus, Fig. 3 does not clearly show the above described features.  Also, in Fig. 3, the area of contact region 18 and the widening section 23 should be provided with additional figure of enlarged view for clear described details.

    PNG
    media_image1.png
    640
    737
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following is a quotation of 37 CFR 1.71(a)-(c):
The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.
The specification is objected to under 37 CFR 1.71(a)-(c) as failing to provide a clear description of how the device works.  The spec discloses the following:

    PNG
    media_image2.png
    375
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    475
    852
    media_image3.png
    Greyscale

“a clamping ring” it is understood as a single clamping ring because it is written in singular form.  Thus, how a single clamping ring is arranged at both axial end faces of the winding support, wherein both axial end faces are respectively at the two opposite axial ends of cylindrical base body of the winding support.
On the contrary to the above description, the spec discloses the following:
 
    PNG
    media_image4.png
    127
    920
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    288
    media_image5.png
    Greyscale


Based on the above disclosure, the spec is contradict itself or there are two different embodiments?
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, the recitation of “a clamping ring is arranged at both axial end faces of the winding support” is considered to have questionable enablement issue.  The claimed “a clamping ring” it is understood as a single clamping ring because it is written in singular form.  Thus, how a single clamping ring is arranged at both axial end faces of the winding support, wherein both axial end faces are respectively at the two opposite axial ends of cylindrical base body of the winding support.
Other claims are included herein due to their dependencies to the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Among claims 1-6, the terms “which”, “they” and “them” do not clearly set a reference for an intended recited subject matter or an already-established-antecedent-basis subject matter.  
For non-limited examples, the following limitations (emphasis added): 
Claim 1: 
In the recitation, “a winding support including a cylindrical base body, support teeth projecting radially from the base body, and grooves bounded by the base body and in each case two of the support teeth; and at least one winding supported by the winding support, which1 winding is formed by conductively connected conductor sections, which2 are each guided through at least one of the grooves of the winding support and project beyond the winding support at the axial end faces of the winding support”, does which1 refer to “the winding support” or “the support teeth” or  “the winding”, and does which2 refer to “winding” or “conductor sections”?
In the recitation, “wherein a clamping ring is arranged at both axial end faces of the winding support, which3 clamping ring forms support sections that each extend radially along a respective axial end face of a respective one of the support teeth and mechanically contact at least parts of the conductor sections guided through the grooves adjacent to the respective support tooth, and wherein the respective support section contacts the axial end face of the respective support tooth exclusively in a contact region, which4 is spaced apart from the adjacent grooves”, does which3 refer to “a clamping ring” or “axial end faces” or “the winding support” and does which4 refer “support section” or “support tooth” or “contact region”?  This is non-limited example of indefinite issue created by the terms “which”, “they” and “them”.  
Claims 2-6 should be reviewed for appropriate corrections.
In claim 2 (emphasis added): “the respective support section widens with increasing distance from the end face in the circumferential direction of the winding support at least in a widening section adjacent to the end face of the winding support” is indefinite because, while the phrase “the respective support section widens with increasing distance from the end face in the circumferential direction of the winding support” is clearly understood, but it is followed by the phrase “at least in a widening section adjacent to the end face of the winding support” creates confusion.  In the claimed language  “the respective support section widens” is understood as the support section does the widening, but it is unclear to what subject matter does so-called “in a widening section” belong.
Also, in claim 2, “the circumferential direction” lacks antecedent basis.
In claim 3, “the direction” in “the direction of the winding” lacks antecedent basis.
In claim 4, “the radial direction” lacks antecedent basis. 

MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of indefinite and functional or operational language used throughout this claim, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112, second paragraph.  The above-mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case the spec discloses contradict descriptions and the description itself has questionable enablement issue; thus, it would not proper to interpret the claimed language in light of the spec.
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different thing from reading described details of the specification into a claim.  Therefore, it would not be proper to reject claims 1-6 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834